DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, Claims 1 – 7 and Species A, in the reply filed on 14 Jul 2014 is acknowledged.
	This application contains claims directed to the following patentable distinct Species:
I.	Species A:  Represented by embodiment in Fig. 1, 0020
II.	Species B:  Represented by embodiment in Fig. 4, 0053
III.	Species C:  Represented by embodiment in Fig. 5, 0064
Added Claims 21 - 33 are directed to an invention(s) that are independent or distinct from the invention originally claimed.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 21 - 33  are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Claims
4.	Claims 1 – 7 are original.  Claims 8 – 20 are cancelled.  Claims 21 - 26 (new), Claims 27 – 30 (original), Claim 31 (new) and Claim 32 (new) and are withdrawn due to an election to species / restriction requirement.  Still pending and being examined in this application are Claims 1 - 7.
Response to Amendment / Arguments
5.	The amendment filed on 14 Jul 2022, has been entered; however, the Examiner notes that the amendment contains mislabeled Claims 27 – 30, as required by 37 C.F.R. 1.121(c)(2).  Appropriate action is required to prevent a future mailing of Non-Compliance Amendment.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leise et al. (US 10,805,068 B1).
	Regarding Claim 1, Leise et al. teaches 
a plurality of computing devices including a first computing device and a second computing device, one or more computing devices of the plurality of computing devices being configured to maintain a first cross-linked distributed ledger, the first cross linked distributed ledger having a first plurality of linked records that are associated with a first identifier, wherein the first computing device includes [Figs. 1A, B, 2A, 3, 11 & 12; C7 L29 – 31 “FIG. 1A includes a central authority 102, a plurality of nodes 104A, 104B, and 106, a central ledger 108, and a plurality of network connections 110”, L44 – 60 “104A. In the database system 100, all interaction with the data stored in the central ledger 108
occurs through the central authority 102. In this way, the central authority functions as a gatekeeper of the data.  Thus, the central authority 102 operates as a single point of entry for interacting with the data. Consequently, the central authority 102 represents a single point of failure for 50 the entire centralized database system 100. To this end, if the central authority 102 is not accessible to the nodes in the database system 100, then the data stored in the central ledger 108 is not accessible. In another example, each individual node may maintain their own databases. In this 55 example, at the end of the day, each node sends a copy of their respective database to the central authority 102. The central authority 102 may then reconcile the received databases to form a single cohesive record of the data stored in the central ledger 108”]: 
a processor configured to link or provide a first record associated with the first identifier to the first cross-linked distributed ledger, the first record having a first reference to a second record within a second plurality of linked records of a second cross-linked distributed ledger [C15 L66 – C6 L10 “at a processor…a vehicle loss notification from at least a first participant, wherein the vehicle loss notification comprises a vehicle identifier, a driver identifier, and/or a vehicle loss report (block 702); (2) accessing, at a memory coupled with a processor, the blockchain using the vehicle identifier (block 704); (3) updating, at the memory, a block stored at the memory using the vehicle identifier, the driver identifier, and/or the vehicle loss report (block 706); and/or (4) transmitting, via the processor coupled with the network interface, the block to at least a second participant (block 708)”; C17 L42 – 45 “(v) transmit the block where the vehicle information is stored, or a vehicle identifier notification is stored, to another participant on the network.”, L48 – 52, C26 L52 – 53; C20 L23 – 24, L32 – 34 “tracking a vehicle identifier on a blockchain maintained by a plurality of participants…transmitting, via the processor coupled with the network interface, the block and the solution to the cryptographic puzzle to at least one other participant”; C21 L17 – 19]. 
Regarding Claim 2, Leise et al. teaches the invention above.  Leise et al. teaches  continues to teach wherein the second plurality of linked records is associated with a second identifier [C16 L1 – C8, L20 – 24 “The driver identifier may include driver or owner SSN (Social Security Number), driver or employee number, driver or owner name, driver or owner address, insurance policy number, driver license number, and/or other driver or vehicle identifiers”].
Regarding Claim 3, Leise et al. teaches the invention above.  Leise et al. teaches continues to teach wherein the first identifier is a vehicle identification number (VIN) and the second identifier a user identifier (ID) [C16 L16, 20 – 24]. 
Regarding Claim 4, Leise et al. teaches the invention in Claim 1.  Leise et al. teaches continues to teach wherein the first reference to the second record is a shared attribute of the first record and the second record and forms a link between the first record of the first cross-linked distributed ledger and the second record of the second cross-linked distributed ledger [C6 L20 – 23 “The systems and methods described herein allow for using a blockchain which gives the option for sharing private information with permissioned participants in the blockchain”].
Regarding Claim 5, Leise et al. teaches the invention in Claim 1.  Leise et al. teaches continues to teach wherein the second computing device includes a processor configured to: 
link or provide the second record associated with a second identifier to the second cross-linked distributed ledger, the second record has a second reference to the first record within the first plurality of linked records of the first cross-linked distributed ledger [C11 L11 – 18 “vehicle over the vehicle's lifetime may be added to the blockchain only by authorized participants, such as the vehicle owner or an authorized repair shop. In yet another implementation, certain information, such as telematics information may only be added to the blockchain by the vehicle itself, such as through an automated process initiated”; C12 L2 – 6; C13 L4 – 13; C15 L27 – 39].  

Regarding Claim 6, Leise et al. teaches the invention above.  Leise et al. teaches continues to teach wherein the second record has a third reference to a third record within a third plurality of linked records of a third cross-linked distributed ledger [Fig. 5; C10 L19 – 28].  
Regarding Claim 7, Leise et al. teaches the invention above.  Leise et al. teaches continues to teach wherein the first reference links to a fourth record within the second plurality of linked records of the second cross-linked distributed ledger [C19 L1 – 4; C22 L65 – 66 “an indication of a date of the recall”; C24 L31 – 44 “the node may be able to track which vehicles matching the recalled vehicle type have (and have not) been repaired in compliance with the recall notice….The node may then automatically cause, at the one or more processors, a follow-up recall letter to be mailed to the one or more addresses included in the set of VIN records ( or other vehicle identifier records).”].  
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685